Exhibit 10.1

Execution Version

THIRD AMENDMENT

TO EQUIPMENT LEASE AGREEMENT

This THIRD AMENDMENT, dated as of February 28, 2012 (this “Amendment”), to that
certain Equipment Lease Agreement, dated as of June 24, 2010 (as amended through
the date hereof, the “Equipment Lease Agreement”), between CHICOPEE, INC., a
Delaware corporation (the “Lessee” or the “Company”) and GOSSAMER HOLDINGS, LLC,
a Delaware limited liability company (the “Lessor”).

W I T N E S S E T H:

WHEREAS, the Lessee and the Lessor have agreed to make certain amendments to the
Equipment Lease Agreement on the terms and conditions contained herein;

NOW THEREFORE, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, terms defined in the
Equipment Lease Agreement and used herein shall have the meanings given to them
in the Equipment Lease Agreement.

2. Amendment to Equipment Lease Agreement. The Equipment Lease Agreement is
hereby amended by deleting Section 5(e) in its entirety and inserting in lieu
thereof the following:

“(e) As soon as available, and in any event no later than 90 days after the end
of each fiscal year of PGI, a detailed consolidated budget for the following
fiscal year (including a projected consolidated balance sheet of PGI and its
Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer of PGI stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material.”

3. Effectiveness. This Amendment shall become effective as of the date (the
“Amendment Effective Date”) on which the Lessor shall have received counterparts
hereof duly executed by the Company and the Lessor.

4. Representations and Warranties. The Lessee hereby represents and warrants
that, on and as of the Amendment Effective Date, after giving effect to this
Amendment:

(a) The Lessee is in good standing under the laws of the state of its
jurisdiction of incorporation.

(b) The Lessee is duly authorized to execute and deliver this Amendment and is
duly authorized to perform its obligations hereunder.



--------------------------------------------------------------------------------

(c) The execution, delivery and performance by the Lessee of this Amendment do
not and will not (i) require any consent or approval of any federal, state,
local or municipal governmental authority or any other entity or person, except
where the failure to obtain any of the foregoing would not have a Material
Adverse Effect or (ii) (A) violate any judgment, order, law, regulation, or rule
applicable to Lessee or any provision of Lessee’s charter or bylaws or
(B) result in any breach of, constitute a default under or result in the
creation of any lien, charge, security interest or other encumbrance (other than
Permitted Liens) upon the Operative Documents or any Equipment pursuant to any
indenture, mortgage, deed of trust, bank loan or credit agreements or other
material instrument (other than the Equipment Lease Agreement) to which the
Lessee is a party.

(d) This Amendment is the legal, valid and binding obligation of the Lessee,
enforceable against the Lessee in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting enforceability of creditors’
rights generally and to general principals of equity.

(e) No Default has occurred and is continuing; and

(f) Each of the representations and warranties of the Lessee in the Equipment
Lease Agreement is true and correct in all material respects, on and as of the
Amendment Effective Date with the same effect as though made on and as of the
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).

5. Continuing Effect. Except as expressly amended hereby, the Equipment Lease
Agreement shall continue to be and shall remain in full force and effect in
accordance with its terms. From and after the date hereof, all references in the
Equipment Lease Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”,
or words of like import shall be to the Equipment Lease Agreement as amended
hereby. This Amendment shall constitute an Operative Document for purposes of
the Equipment Lease Agreement and the other Operative Documents.

6. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Amendment by facsimile
transmission or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

7. Headings. Section headings used in this Amendment are for convenience of
reference only, are not part of this Amendment and are not to affect the
constructions of, or to be taken into consideration in interpreting, this
Amendment.

8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature page follows]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

CHICOPEE, INC. By:  

/s/  Dennis E. Norman

  Name: Dennis E. Norman   Title: Chief Financial Officer

[Signature Page to Third Amendment – Equipment Lease Agreement]



--------------------------------------------------------------------------------

GOSSAMER HOLDINGS, LLC   BY: GENERAL ELECTRIC CREDIT CORPORATION OF TENNESSEE,
its member   By:  

    /s/  Brian E. Miner

    Name: Brian E. Miner     Title: Duly Authorized Signatory   BY: ING SPUNMELT
HOLDINGS LLC, its member   By:  

    /s/  Jerry L. McDonald

    Name: Jerry L. McDonald     Title: Director

[Signature Page to Third Amendment – Equipment Lease Agreement]